Per Curiam:
. The only question on this record is, whether the court below ’erred in receiving in evidence what purported to be a *70certified copy of a chattel mortgage filed in the office of the township clerk. The objection is, that the certificate is not in exact verbal conformity with the form indicated by the statute.—Comp. L., § 5931. We think, however, the substance of what is there required appears in this certificate; and that is sufficient. It may be doubted whether that statute is designed to require one general form for all cases;, there is room for supposing that the purpose was only to indicate a certificate that should be sufficient, but without precluding certificates which, but for this statute, would have been good. Another statute (Comp. L., § 4711) seems to provide for the certification of these copies, and under that, this certificate would be sufficient without doubt.
Judgment affirmed, with costs.